Case 3:18-cv-01485-RDM-WIA Document 81 Filed 12/01/20 Page 1of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN, ;
‘CIVIL ACTION NO. 3:18-CV-1485
Plaintiff, :
:(JUDGE MARIANI)
V. :(Magistrate Judge Arbuckle)
PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, et al.,
Defendants.
ORDER

wen

AND NOW, THIS L 7 DAY OF DECEMBER 2020, upon review of

Magistrate Judge William |. Arbuckle’s Report and Recommendation (“R&R”) (Doc. 79) for
clear error or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 79) is ADOPTED for the reasons set forth therein;

2. The Motion for Summary Judgment of DOC Defendants (Doc. 61) is DENIED;

3. This case is remanded to Magistrate Judge Arbuckle for further pre-trial

management. a

ca L UM/U big
Robert DMarianii
United States District Judge

 
      
